Citation Nr: 0631521	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for foot fungus, bilateral 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied his claim of 
entitlement to service connection for bilateral foot fungus.  
The veteran perfected a timely appeal of this determination 
to the Board.

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  During the 
hearing, he expressed disagreement with the RO's January 
2006 rating decision that granted service connection insofar 
as the RO assigned an initial 50 percent rating for his 
post-traumatic stress disorder (PTSD).  Under the law, a 
Notice of Disagreement (NOD) must be filed with the VA 
office that entered the determination with which 
disagreement has been expressed.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2005); see 
also Hamilton v. Brown, 39 F.3d 1574, 1582-85 (Fed. Cir 
1994); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  
Accordingly, the May 2006 transcript of the veteran's Board 
hearing cannot be accepted as an NOD with the initial 
evaluation assigned for his PTSD; however, this matter is 
referred to the RO for appropriate action.

At his May 2006 Board hearing, the veteran also asserted a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  To date, the RO has not considered 
this issue and it too is referred to the RO for appropriate 
action.  


FINDING OF FACT

Resolving doubt in favor of the veteran, a pre-existing foot 
fungus, bilateral feet, increased in severity during active 
service.


CONCLUSION OF LAW

A noted pre-existing foot fungus, bilateral feet, was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 1154, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
law is applicable to all claims filed on or after the date 
of enactment of the Act, or filed before the date of 
enactment and not yet final as of that date.  The Board has 
considered this new legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA is 
required.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  The specific finding requirement that an increase 
in disability is due to the natural progress of the 
condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of 
the inherent character of the condition, aside from any 
extraneous or contributing cause or influence peculiar to 
military service. Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (c) (2006).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where a 
pre- service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2006)

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service. 
Section 3.304(b) is therefore invalid and should not be 
followed.

VAOPGCPREC 3-2003 held that the claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed. Regarding 
the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  In this case, the 
athlete's foot was specifically noted on the March 1968 
service entrance examination, and, therefore, the appellant 
is not entitled to a presumption of soundness at service 
entrance in regard to pes planus.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Aggravation

Preexisting bilateral foot fungus will be considered to have 
been aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  38 C.F.R. § 3.306 (2006).

The veteran further contends that while the service medical 
records do not contain evidence of the claimed treatment, 
under 38 U.S.C.A. § 1154(b) the Board should accept his 
statements as sufficient proof of treatment based on his 
combat service.  

Pursuant to 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in active 
service with the military of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  However, service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b).

The veteran's DD-214 shows that he served in Vietnam and 
received a Combat Action Ribbon and Purple Heart Medal.  
Based on his honorable service, there is no question that 
this veteran engaged in combat with the enemy and thus, the 
combat presumptions afforded him under 38 U.S.C.A. § 1154(b) 
attach.  However, 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury was 
incurred in or aggravated by service-that is, what happened 
then-not the question of either a current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995), aff'd 78 F.3d 604 (Fed Cir. 1996) 
(table). 

Service medical records show that in November 1968, the 
veteran was seen for complaints of an ingrown toenail on the 
great toe of the right foot and for athlete's foot.  The 
physician indicated that he trimmed the toenail and 
prescribed foot powder.  The December 1969 separation 
examination showed normal clinical evaluation of the feet.

Treatment records from Family Practice Clinic in 1983 showed 
the veteran was seen in 1983 for an overgrowth of his right 
great toenail.  The veteran was referred to James Donley, 
M.D.

Post-service medical records from James Donley, M.D., dated 
from 1983 to 1984, show that the veteran was seen in 
December 1983.  At that time, the veteran reported that a 
number of years ago while in the Marines he had his toes 
smashed with a 6 X 6 and his toenail was grown in and he 
subsequently had it plucked out.  Since that time, he had a 
combination of a bifid nail and a granuloma underneath the 
nail and the nail covered over this.  Recently this fell off 
and this was embarrassing to him and was painful.  The 
granuloma type portion had been repeatedly bleeding from 
irritation and he requested treatment.  

Treatment records from Family Practice Clinic, dated from 
1983 to 1991, reflect that the veteran was seen for some 
fungal infection of the toenails and was prescribed 
Diflucan.

Treatment records from Dr. Donley, dated in June and July 
1992, show that the veteran was seen for his fungal infected 
toenail.  The physician noted that it was heaped up and was 
very painful.  After discussion, it was decided that the 
veteran's tip of the toe would be amputated which would 
shorten his toe but eliminate the fungal toenail problem and 
this was done under local anesthesia.

VA treatment records dated in 2005 show that the veteran 
complained of ingrown toenails and was referred to podiatry.  
A history of ingrown toenails was noted.  The veteran stated 
his right great nail was painful at times and he had been 
trimming it out and now it was no longer painful.  The 
veteran wanted to know what could be done in the future if 
it returned.  The examiner noted nails were thick and 
yellow.

At his May 2006 Travel Board hearing, the veteran testified 
that he was treated by a corpsman in Vietnam for his foot 
fungus and given cream.  While in Vietnam a 6 x 6 vehicle 
rolled up on his foot.  A corpsman looked at his foot and 
mashed the nail bed down.  The veteran indicated that they 
were in swampy conditions.  He stated that his feet were an 
embarrassment to him and did not go out in public without 
shoes.  He testified that he saw Dr. Donley in the 1980s for 
his foot problems.  

Analysis

The veteran's service entrance examination found athlete's 
foot and the veteran was treated in November 1968.  The 
veteran testified at this Travel Board hearing that he was 
treated in the field while in Vietnam for his athlete's foot 
by a corpsman and continued to have the problem post-
service.

Thus, the type of treatment alleged is factually consistent 
with the circumstances of his service, and therefore the 
Board finds that as a combat veteran, he indeed had 
treatment for his feet during service in the manner alleged, 
even though his service medical records do not affirmatively 
document the any treatment while in a combat area.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Although there is no objective medical indication that he 
experienced more than one treatment for his foot condition 
until some years after his discharge from the military, it 
is not continuity of treatment which is most significant 
but, rather, continuity of symptomatology.  This is true 
even though the veteran's feet were described as normal on 
VA general medical examination in December 1969.

The veteran's credible testimony is that he continued to 
have significant difficulties with his feet after military 
service.

Under these circumstances, it must be concluded that the 
presumption of soundness is not rebutted.  Accordingly, the 
record establishes that the veteran's foot fungus, bilateral 
feet was aggravated in service and the grant of service 
connection is warranted.


ORDER

Entitlement to service connection for foot fungus, bilateral 
feet, is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


